Order entered January 18, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01352-CR
                                     No. 05-12-01381-CR

                               JEREMY CRESPIN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F08-16205-W, F08-16204-W

                                          ORDER
        The Court GRANTS appellant’s January 15, 2013 motion for extension of time to file

appellant’s reply brief.


        We ORDER the Clerk of the Court to file appellant’s reply brief tendered as of the date

of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE